                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 15-cv-02418-MEH

VICTOR CEJKA,
JAMES WALKER,
STEVEN WASCHER, and
JAMIE LYTLE,

       Plaintiffs,

v.

VECTRUS SYSTEMS CORPORATION, f/k/a Exelis Systems Corporation,

       Defendant.


 ORDER ON DEFENDANT’S RENEWED MOTION FOR NEW TRIAL [ECF NO. 331]


Michael E. Hegarty, United States Magistrate Judge.

       Plaintiffs initiated this employment action on October 30, 2015, against their former

employer, Defendant Vectrus Systems Corp. (“Vectrus”), alleging that they suffered adverse

employment actions in retaliation for reporting to the United States military what they believed to

be conduct by Defendant that adversely affected security at Bagram Air Force Base in Afghanistan.

This case was tried to a jury for common law retaliatory termination (Claim I) (all Plaintiffs) and

violation of 10 U.S.C. § 2409, the Department of Defense whistleblower statute (Claim II) (Plaintiff

Walker). The jury found for Defendant on Plaintiff Cross’s claim and for the remaining Plaintiffs

under both the common law claims (all Plaintiffs) and the statutory claim (Plaintiff Walker). In the

interim, Plaintiff Cross has settled with Defendant.

       Here, Defendant seeks a new trial arguing that the verdict is against the weight of the

evidence, prejudicial error occurred during the trial, and substantial justice has not been done. See

ECF No. 331.
                                      LEGAL STANDARD

       Rule 59(a)(1)(A) authorizes a court to grant a new trial “for any reason for which a new trial

has heretofore been granted in an action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A).

Whether to grant a motion for a new trial is committed to the district court’s discretion. See M.D.

Mark, Inc. v. Kerr-McGee Corp., 565 F.3d 753, 762 (10th Cir. 2009); see also Iowa Pac. Holdings,

LLC v. Nat’l R.R. Passenger Corp., 853 F. Supp. 2d 1094, 1097 (D. Colo. 2012) (describing that

discretion as “sound”). “A motion for new trial ‘is not regarded with favor and should only be

granted with great caution.’” Iowa Pac. Holdings, 853 F. Supp. 2d at 1097 (quoting United States

v. Kelley, 929 F.2d 582, 586 (10th Cir. 1991)).

       “If ‘a new trial motion asserts that the jury verdict is not supported by the evidence, the

verdict must stand unless it is clearly, decidedly, or overwhelmingly against the weight of the

evidence.’” M.D. Mark, Inc., 565 F.3d at 762 (quoting Anaeme v. Diagnostek, Inc., 164 F.3d 1275,

1284 (10th Cir. 1999)). Stated otherwise, the motion should be granted only “if the evidence points

but one way and is susceptible to no reasonable inferences supporting the party opposing the

motion.” Iowa Pac. Holdings, 853 F. Supp. 2d at 1097 (quoting Minshall v McGraw Hill Broad.

Co., 323 F.3d 1273, 1279 (10th Cir. 2003)). “When reviewing an allegation that a jury’s verdict was

not supported by evidence, [I] view the record in the light most favorable to the prevailing party.”

Patton v. TIC United Corp., 77 F.3d 1235, 1242 (10th Cir. 1996).

       Whether “the verdict is against the weight of the evidence presents a question of fact, not

law.” Id. Even so, I may not weigh the evidence, pass on the credibility of the witnesses, or

substitute my conclusions for those of the jury. Iowa Pac. Holdings, 853 F. Supp. 2d at 1097. “The

jury has the exclusive function of appraising credibility, determining the weight to be given to the



                                                  2
testimony, drawing inferences from the facts established, resolving conflicts in the evidence, and

reaching ultimate conclusions of fact.” Snyder v. City of Moab, 354 F.3d 1179, 1188 (10th Cir.

2003) (quoting United Phosphorus, Ltd. V. Midland Fumigant, Inc., 205 F.3d 1219, 1226 (10th Cir.

2000) (alternations omitted)).

        If a motion for new trial is based on an allegedly improper evidentiary ruling and purported

prejudicial error, the movant must show that the evidentiary ruling was “both clearly erroneous and

so prejudicial that ‘it can be reasonably concluded that with or without such evidence, there would

have been a contrary result.’” Id. (quoting Hinds v. Gen. Motors Corp., 988 F.2d 1039, 1049 (10th

Cir. 1993)). “Neither an error in the admission or exclusion of evidence nor an error in a ruling or

order of the court, nor anything done or omitted by the court, can be grounds for granting a new trial

unless the error or defect affects the substantial rights of the parties.” Id. (quoting Stewart v. S. Kan.

& Okla. R.R., Inc., 36 F. Supp. 2d 919, 920 (D. Kan. 1999)).

                                              ANALYSIS

        Undoubtedly this jury trial created several challenges, as any three-and-a-half-week trial is

wont to do. It involved several novel legal issues which I address far more thoroughly in separate

orders issued this date. However, in the main, the evidentiary presentations went smoothly, counsel

were prepared and efficient, the jury was attentive, each side had an opportunity to present their very

differing interpretations of the facts, the jury deliberated an appropriate amount of time, and the

verdict was split, with Defendant prevailing as to one Plaintiff, and the other four Plaintiffs

prevailing and being awarded what can only be described as moderate monetary damages. It is

against this backdrop that I address each of the contentions raised by Defendant.

        First, Defendant contends that I should not have permitted the jury to deliberate on Plaintiffs’

claims for wrongful discharge in violation of public policy under Colorado law. This is one of the



                                                    3
complex legal issues that I have addressed in a separate order, and for which I found for the

Plaintiffs. I will not repeat that analysis here.

        Second, Defendant contends that because Plaintiffs relied on a “constructive discharge”

theory in pursuing their wrongful termination claims, and because the evidence supports the fact that

they were in fact terminated by Defendant and did not resign, a new trial is required. Again, I

address this argument (under the very unique facts presented in this case) in a separate order, and

again, I have found for the Plaintiffs on this issue.

        Third, Defendant contends that I should not have admitted detailed evidence of “Plaintiffs’

alleged reports to the military—much of which was highly salacious (e.g., ‘child pornography,’

‘human trafficking,’ ‘espionage,’ etc.)—and testimony from military witnesses about its alleged

investigation, the November 5, 2013 ‘raid,’ and the barment of eight Vectrus employees from

Bagram.” Def.’s Mot. for New Trial 2, ECF No. 331. To provide some context, Plaintiffs were

security specialists working for Defendant (a defense contractor) at Bagram Air Force Base (BAFB)

in Afghanistan. Plaintiffs were among those employees who screened persons wishing to enter into

BAFB. Plaintiffs contend they were terminated for informing the military of wrongdoing (affecting

security) by Defendant, while Defendant contends that two of the prevailing Plaintiffs were

terminated for misconduct, while the other two were terminated for lack of work.

        As an initial matter, Defendant argues that it was willing to stipulate that Plaintiffs engaged

in protected whistleblowing activity; therefore, evidence of the actual details of the reports, as well

as the military response, were irrelevant and prejudicial. I could not disagree more. Plaintiffs’

theory was that their reports of serious misconduct by Defendant resulted in an unprecedented event

in Defendant’s corporate history: the United States military conducting an early morning surprise

“raid,” effectively arresting eight of Defendant’s employees including senior supervisory personnel,



                                                    4
and immediately removing them from the country (by flying them from Afghanistan to Dubai).

Vectrus’ contractual relationships with the United States military are clearly central to their

corporate existence. The company’s website makes the following claims:

        Vectrus is a leading, global government services company with a history in the
        services market that dates back more than 70 years. The company provides facility
        and logistics services, and information technology and network communication
        services to U.S. government customers around the world. Vectrus is differentiated
        by operational excellence, superior program performance, a history of long-term
        customer relationships, and a strong commitment to their mission success. Vectrus
        is headquartered in Colorado Springs, Colo., and includes about 6,700 employees
        spanning 177 locations in 21 countries. In 2017, Vectrus generated sales of $1.1
        billion.

VECTRUS, http://investors.vectrus.com (last visited Oct. 3, 2018). To exclude evidence of the

extent and context of the risk that Plaintiffs’ actions potentially posed to Vectrus would eviscerate

Plaintiffs’ case.

        Plaintiffs’ response brief adequately explains the legal basis for admission of the content of

the whistleblowing disclosures accompanied by an appropriate limiting instruction to the jury, which

is what occurred here. See Pls.’ Resp. 13–20, ECF No. 353. Moreover, I believe the following

instruction given to the jury adequately addressed Defendant’s concerns:

        You will hear evidence of the nature and extent of alleged wrongful conduct reported
        by Plaintiffs to the military as well as the military’s investigation and response. You
        are to consider this evidence for the limited purpose of determining whether
        Plaintiffs have established the elements of their claims including whether Defendant
        was aware of Plaintiffs’ reports and whether the reports and their consequences
        motivated Vectrus to terminate or constructively terminate the Plaintiffs.

        It is not your role to determine whether the alleged conduct in fact occurred.
        Plaintiffs are not required to prove that the reported conduct occurred nor is
        Defendant required to prove that the reported conduct did not occur.

Instr. No. 14 (“Evidence for a Limited Purpose”), ECF No. 313. During closing, defense counsel

commented on this Instruction extensively, noting that “the military’s actions was [sic] evidence that




                                                  5
was admitted only for a limited purpose. . . . It is not your role to determine whether the alleged

conduct . . . in fact occurred.” Trial Tr. (June 11, 2018) at 92:16–18, 93:2–4.1

        Furthermore, Plaintiffs alleged and recovered punitive damages against Vectrus. A central

theme in the case was the fact that all or most of the witnesses, including the Plaintiffs and

Defendants’ employees, were current or ex-military; and the attendant attitudes, behaviors,

aggression, and resentments that they exhibited to one another were part and parcel of Plaintiffs’

theory of the case. It would have been impossible for the jury to understand this case unless they

heard at least some content of the whistleblowing complaints, along with the impact that the

complaints had on Vectrus in terms of its treatment of Plaintiffs thereafter.

        To directly address the “salacious” allegations, and show that they did not play a prominent

role in this trial, I will discuss their separate occurrences:

Child Pornograpy

        Counsel for Defendant made the first mention of “child pornography” during his opening,

which I do not fault, as it is a proper tactic to address highly charged allegations early in the case

in order to engage in damage control. See Trial Tr. (May 21, 2018) at 195:19–22. Additionally, the

words “child pornography” were on a demonstrative exhibit shown (but not discussed) during

Plaintiffs’ opening. As far as I can determine, it was never mentioned in this trial again.

Espionage

        The first mention of “espionage” during the trial was again by defense counsel, during the

cross examination of Plaintiff Wascher. See id. (May 22, 2018) at 145:12–20. The next was also

by defense counsel, during the examination of Plaintiffs’ adverse witness Kevin Daniel. See id.

(May 30, 2018) at 211:1–2. The only other mention was by defense counsel during the direct

        1
        All references to the Trial Transcript are to the Combined Reatltime Transcript for Days 1
through 14 or the separate transcript for Day 15.

                                                    6
examination of defense witness Robert Redd. See id. (June 4, 2018) at 98:1–7. Plaintiffs never

raised any such allegation before the jury.

Human Trafficking

       With regard to “human trafficking,” defense counsel raised the issue before the jury during

the cross examination of Plaintiff Wascher. Defense counsel questioned Wascher about human

trafficking, and Wascher denied ever making any reports about that to his superiors. See id.

(May 22, 2018) at 145:12–22. Further, Plaintiff Lytle testified that he reported to Army Sergeant

Salinas (Plaintiffs’ one-time military oversight supervisor) “about human trafficking,” explaining

it as foreign nationals whose passports were taken from them and they were not allowed to leave.

See id. at 303:17 to 304:9. Defense counsel asked defense witness Kevin Daniel whether he had

ever engaged in human trafficking. See id. (May 30, 2018) at 211:11–12. Plaintiff Cross mentioned

during examination by defense counsel that the security personnel drafted a “tracking report”

whenever they received sensitive information, including “trafficking in persons,” a context not

materially connected with Defendant’s current motion. See id. (May 31, 2018) at 178:23 to 179:3.

Defense counsel raised the issue on cross examination of Plaintiff Walker, but got the witness to

explain that “human trafficking” in Walker’s dictionary meant denying a foreign worker access to

his or her passport and not allowing that person sufficient sleep. See id. (June 1, 2018) at 205:4 to

207:2; 237:23 to 238:22. At that point in the case, Plaintiffs’ counsel objected to Defendant’s

continuing reference to the salacious items such as human trafficking and prostitution, stating that

to the contrary, Plaintiffs’ case was trying to stay away from such terms. There was a similar

discussion on the issue on re-direct of Walker. That was it as far as I can see in the record.

       Incidentally, no reference to these items was made during the closing arguments. The brief,

isolated references noted above, with virtually no context provided to the jury, and with most



                                                 7
references being made by the defense, were not sufficiently flagrant or prejudicial to influence the

jury to decide this case on grounds other than the relevant evidence presented at trial. They certainly

did not affect Defendant’s right to substantial justice.

       As part of this argument, Defendant also challenges my admission into evidence of a limited

number of official military documents. Plaintiffs laid a proper evidentiary foundation for the

admission of the documents. Further, I do not believe the admitted documents unduly prejudiced

Defendant. Moreover, to exclude all such evidence when the military’s actions were unavoidably

intertwined with the facts of this case (the events occurred, after all, at a United States Air Force

installation, the United States military provided direct oversight at all times of Defendant’s

operations, and several witnesses had been in the military in Afghanistan at the time of the events

in this case) would have created such a gaping hole in the evidentiary presentation as to risk jury

confusion.

       Fourth, Defendant contends that I should have admitted evidence that Plaintiff Lytle tried

to “reform” a lesbian co-worker into becoming heterosexual and, in furtherance of this effort, sent

her a video of himself masturbating in his office. See id. (June 1, 2018) at 8:6–19. As background,

Defendant contended during the trial that Lytle had engaged in crude and offensive conduct toward

others (including foreign nationals) contrary to Defendant’s and the United States’ missions in

Afghanistan, and that his termination for engaging in such conduct was justified. The incident of

sexual misconduct noted above was not relied upon in making the original termination decision, but

rather, at trial, during the cross examination of Lytle, was offered as after-acquired evidence in

support of Defendant’s basis for termination.

       With regard to Defendant’s argument, first, the witness who would have testified about such

conduct by Defendant Lytle, Catherine Amoo, was not disclosed by Defendant prior to trial. In fact,



                                                  8
Defendant raised this line of testimony at 3:00 p.m. on the fourth day of trial, and Defendant

represented that, only at 7:00 a.m. that very morning, did Defendant confirm with Ms. Amoo (who

apparently had been employed with Defendant at the time of the underlying facts in this case, then

was separated from Defendant’s employ during the pendency of this case, and then was re-employed

with Defendant before trial) that the alleged event occurred. Defendant also stated that it had known

of Ms. Amoo’s re-employment only two days prior (although obviously Defendant had constructive

knowledge dating back to when Ms. Amoo re-employed with Defendant, which turned out to be

December 3, 2016, eighteen months before trial). I noted on the record that, at the very least,

Defendant should have disclosed Ms. Amoo as a potential witness when the parties reconvened in

the courtroom at approximately 8:00 a.m. on the fourth day of trial, to ameliorate, to the extent

possible, the prejudice to Plaintiffs of this surprise evidence. On that basis, at the time of the

argument (out of the hearing of the jury), I sustained Plaintiffs’ objection. I continue to believe that

this ruling was proper. As a side note, Plaintiffs contended at trial that prior to that point, Defendant

had never raised an after-acquired evidence defense in any context or any pleading.

        Second, the Court entertained a later discussion (during the second week of trial) about this

matter, at which time Defendant noted it had produced during discovery documents referencing this

incident. In light of that discussion, I made an additional ruling under Fed. R. Evid. 403 that the

evidence concerning Lytle’s misconduct was unfairly prejudicial to Plaintiffs. As an initial matter,

it was cumulative to the plethora of other “bad conduct” evidence against Lytle that Defendant

admitted at trial. Moreover, during the jury selection process, one of the venire, who was eventually

seated as a juror for the trial, sua sponte identified herself as a lesbian and, during questioning, made

the following statement: “My only concern is as a lesbian I don’t know what the situation is with

you being transgendered [referring to Plaintiff Cross, who at the time of trial was a transgendered

female], but if that was the reason you were fired I would probably be a little biased.” See id. (May

                                                   9
21, 2018) at 95:17–19. I determined that if the evidence of Plaintiff Lytle harassing a co-worker

about her sexual preference was admitted, Lytle’s right to a fair trial would be jeopardized because

of the potential bias of this juror. I also noted that at the time of jury selection, had Plaintiffs been

apprised of the potential for this line of questioning, in light of the comment of the lesbian juror,

Plaintiffs would likely have made a “for cause” objection to the juror or, failing that, exercised one

of their peremptory challenges to strike the juror. Therefore, I do not believe my evidentiary rulings

on the admissibility of Lytle’s alleged sexual misconduct were erroneous.

        Even considering all of Defendant’s arguments in the aggregate, I find that this was a

fundamentally fair trial. Other than Plaintiff Lytle’s alleged sexual misconduct in that one excluded

instance, Defendant was permitted to freely introduce multiple allegations of misconduct by all of

the Plaintiffs. The evidence was certainly sufficient for a jury to determine that the Cejka and Lytle

termination decisions that were based on such misconduct had a legitimate, legal basis, the same for

the Walker and Wascher alleged layoffs. Alternatively, Plaintiffs’ evidence of retaliatory motive

was sufficient to decide the case the other way. I will not substitute my judgment for the jury’s in

such an instance. As explained above, “[t]he jury has the exclusive function of appraising

credibility, determining the weight to be given to the testimony, drawing inferences from the facts

established, resolving conflicts in the evidence, and reaching ultimate conclusions of fact.” Snyder

v. City of Moab, 354 F.3d 1179, 1188 (10th Cir. 2003) (quoting United Phosphorus, Ltd. v. Midland

Fumigant, Inc., 205 F.3d 1219, 1226 (10th Cir. 2000) (alterations omitted)).




                                                   10
                                       CONCLUSION

       In conclusion, for the foregoing reasons, I deny Defendant Vectrus Systems Corporation’s

Motion for a New Trial [filed July 19, 2018; ECF No. 331].

       Dated and entered at Denver, Colorado, this 9th day of October, 2018.

                                           BY THE COURT:



                                           Michael E. Hegarty
                                           United States Magistrate Judge




                                              11
